--------------------------------------------------------------------------------

Exhibit 10.6
 
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.
 
Void after
 
November ____, 2018
 
_____________________________
 
FORM OF WARRANT TO PURCHASE SHARES
 
This Warrant is issued to ___________ by VISUALANT, INCORPORATED, a Nevada
corporation (the “Company”), pursuant to the terms of that certain Note and
Warrant Purchase Agreement (the “Note and Warrant Purchase Agreement”) of even
date herewith, in connection with the Company’s issuance to the holder of this
Warrant of a Convertible Promissory Note (the “Note”).
 
1.           Purchase of Shares.  Subject to the terms and conditions
hereinafter set forth and set forth in the Note and Warrant Purchase Agreement,
the holder of this Warrant is entitled, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the holder hereof in writing), to purchase from the Company up to the
number of fully paid and nonassessable Shares (as defined below), that equals
the quotient obtained by dividing (a) the Warrant Coverage Amount (as defined
below) by (b) the Exercise Price (as defined below).
 
2.           Definitions
 
Exercise Price.  The exercise price for the Shares shall be the price of the
common shares in the up list offering by an investment banker.
 
Exercise Period.  This Warrant shall be exercisable, in whole or in part, at any
time starting at the execution of the Note and Warrant Purchase Agreement and
ending on the expiration of this Warrant pursuant to Section 14 hereof.
 
(a)           Warrant Coverage Amount.  The term “Warrant Coverage Amount” shall
mean that amount which equals 100% of the principal amount of the Note.
 
(b)           The Shares.  The term “Shares” shall mean shares of Common Stock.

 
1

--------------------------------------------------------------------------------

 
 
3.           Method of Exercise.  While this Warrant remains outstanding and
exercisable in accordance with Section 2 above, the holder may exercise, in
whole or in part, the purchase rights evidenced hereby.  Such exercise shall be
effected by:
 
(i)      the surrender of the Warrant, together with a notice of exercise to the
Secretary of the Company at its principal offices; and
 
(ii)      the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased.
 
4.           Net Exercise.                      In lieu of cash exercising this
Warrant, the holder of this Warrant may elect to receive shares equal to the
value of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with notice of such
election, in which event the Company shall issue to the holder hereof a number
of Shares computed using the following formula:
 
Y (A - B)
X =                  A
 
Where
 
 
X --
The number of Shares to be issued to the holder of this Warrant.

 
 
Y --
The number of Shares purchasable under this Warrant.

 
 
A --
The Fair Market Value of one Share.

 
 
B --
The Exercise Price (as adjusted to the date of such calculations).

 
For purposes of this Warrant, the “Fair Market Value” of a Share shall mean the
average of the closing bid and asked prices of Shares quoted in the
over-the-counter market in which the Shares are traded or the closing price
quoted on any exchange on which the Shares are listed, whichever is applicable,
as published in the Western Edition of The Wall Street Journal (or, if not so
published, in another recognized public source of financial information such as
Bloomberg) for the ten (10) trading days prior to the date of determination of
fair market value (or such shorter period of time during which such stock was
traded over-the-counter or on such exchange).  If the Shares are not regularly
traded in a public market, the Board of Directors of the Company shall determine
fair market value in its reasonable good faith judgment.
 
5.           Certificates for Shares.  Upon the exercise of the purchase rights
evidenced by this Warrant, one or more certificates for the number of Shares so
purchased shall be issued as soon as practicable thereafter, and in any event
within thirty (30) days of the delivery of the subscription notice.

 
2

--------------------------------------------------------------------------------

 
 
6.           Issuance of Shares.  The Company covenants that the Shares, when
issued pursuant to the exercise of this Warrant, will be duly and validly
issued, fully paid and nonassessable and free from all taxes, liens, and charges
with respect to the issuance thereof.
 
7.           Adjustment of Exercise Price and Number of Shares.  The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as follows:
 
(a)           Subdivisions, Combinations and Other Issuances.  If the Company
shall at any time prior to the expiration of this Warrant subdivide the Shares,
by split-up or otherwise, or combine its Shares, or issue additional shares of
its Shares as a dividend, the number of Shares issuable on the exercise of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 7(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.
 
(b)           Reclassification, Reorganization and Consolidation.  In case of
any reclassification, capital reorganization, or change in the capital stock of
the Company (other than as a result of a subdivision, combination, or stock
dividend provided for in Section 7(a) above), then the Company shall make
appropriate provision so that the holder of this Warrant shall have the right at
any time prior to the expiration of this Warrant to purchase, at a total price
equal to that payable upon the exercise of this Warrant, the kind and amount of
shares of stock and other securities and property receivable in connection with
such reclassification, reorganization, or change by a holder of the same number
of Shares as were purchasable by the holder of this Warrant immediately prior to
such reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof shall thereafter be applicable
with respect to any shares of stock or other securities and property deliverable
upon exercise hereof, and appropriate adjustments shall be made to the purchase
price per share payable hereunder, provided the aggregate purchase price shall
remain the same.
 
(c)           Notice of Adjustment.  When any adjustment is required to be made
in the number or kind of shares purchasable upon exercise of the Warrant, or in
the Exercise Price, the Company shall promptly notify the holder of such event
and of the number of Shares or other securities or property thereafter
purchasable upon exercise of this Warrant.
 
8.           No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.
 

 
 
3

--------------------------------------------------------------------------------

 
 
9.           Representations of the Company.  The Company represents that all
corporate actions on the part of the Company, its officers, directors and
stockholders necessary for the sale and issuance of this Warrant have been
taken.
 
10.           Representations and Warranties by the Holder.  The Holder
represents and warrants to the Company as follows:
 
(a)           This Warrant and the Shares issuable upon exercise thereof are
being acquired for its own account, for investment and not with a view to, or
for resale in connection with, any distribution or public offering thereof
within the meaning of the Securities Act of 1933, as amended (the "Act").  Upon
exercise of this Warrant, the Holder shall, if so requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the securities
issuable upon exercise of this Warrant are being acquired for investment and not
with a view toward distribution or resale.
 
(b)           The Holder understands that the Warrant and the Shares have not
been registered under the Act by reason of their issuance in a transaction
exempt from the registration and prospectus delivery requirements of the Act
pursuant to Section 4(2) thereof, and that they must be held by the Holder
indefinitely, and that the Holder must therefore bear the economic risk of such
investment indefinitely, unless a subsequent disposition thereof is registered
under the Act or is exempted from such registration.  The Holder further
understands that the Warrant Shares have not been registered under any state
securities laws.
 
(c)           The Holder has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of the
purchase of this Warrant and the Shares purchasable pursuant to the terms of
this Warrant and of protecting its interests in connection therewith.
 
(d)           The Holder is able to bear the economic risk of the purchase of
the Shares pursuant to the terms of this Warrant.
 
(e)           The Holder is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Act.
 

 
 
4

--------------------------------------------------------------------------------

 
 
11.           Restrictive Legend
 
The Shares (unless registered under the Act) shall be stamped or imprinted with
a legend in substantially the following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE SHARES AND
RESTRICTING THEIR TRANSFER MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY
THE HOLDER OF RECORD OF THIS CERTIFICATE TO THE SECRETARY OF THE COMPANY AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.
 
12.           Warrants Transferable.  Subject to compliance with the terms and
conditions of this Section 12, this Warrant and all rights hereunder are
transferable, in whole or in part, without charge to the holder hereof (except
for transfer taxes), upon surrender of this Warrant properly endorsed or
accompanied by written instructions of transfer.  With respect to any offer,
sale or other disposition of this Warrant or any Shares acquired pursuant to the
exercise of this Warrant prior to registration of such Warrant or Shares, the
holder hereof agrees to give written notice to the Company prior thereto,
describing briefly the manner thereof, together with a written opinion of such
holder's counsel, or other evidence, if requested by the Company, to the effect
that such offer, sale or other disposition may be effected without registration
or qualification (under the Act as then in effect or any federal or state
securities law then in effect) of this Warrant or the Shares and indicating
whether or not under the Act certificates for this Warrant or the Shares to be
sold or otherwise disposed of require any restrictive legend as to applicable
restrictions on transferability in order to ensure compliance with such
law.  Upon receiving such written notice and reasonably satisfactory opinion or
other evidence, if so requested, the Company, as promptly as practicable, shall
notify such holder that such holder may sell or otherwise dispose of this
Warrant or such Shares, all in accordance with the terms of the notice delivered
to the Company.  If a determination has been made pursuant to this Section 12
that the opinion of counsel for the holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the holder promptly
with details thereof after such determination has been made.  Each certificate
representing this Warrant or the Shares transferred in accordance with this
Section 12 shall bear a legend as to the applicable restrictions on
transferability in order to ensure compliance with such laws, unless in the
aforesaid opinion of counsel for the holder, such legend is not required in
order to ensure compliance with such laws.  The Company may issue stop transfer
instructions to its transfer agent in connection with such restrictions.
 
13.           Rights of Stockholders.  No holder of this Warrant shall be
entitled, as a Warrant holder, to vote or receive dividends or be deemed the
holder of the Shares or any other securities of the Company which may at any
time be issuable on the exercise hereof for any purpose, nor shall anything
contained herein be construed to confer upon the holder of this Warrant, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, consolidation, merger, conveyance, or otherwise) or to receive
notice of meetings, or to receive dividends or subscription rights or otherwise
until the Warrant shall have been exercised and the Shares purchasable upon the
exercise hereof shall have become deliverable, as provided herein.
 
 
 
5

--------------------------------------------------------------------------------

 
 
14.           Expiration of Warrant; Notice of Certain Events Terminating This
Warrant
 
(a)           This Warrant shall expire and shall no longer be exercisable upon
the earlier to occur of:
 
(i)      5:00 p.m., New York local time, on ______ 2018;
 
(ii)      Any Change of Control; or
 
(b)           The Company shall provide at least ten (10) days prior written
notice of any event set forth in Section 14(a)(ii).
 
15.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing, shall be effective when given, and
shall in any event be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid or (d) one
business day after the business day of facsimile transmission, if delivered by
facsimile transmission with copy by first class mail, postage prepaid, and shall
be addressed (i) if to the Holder, at the Holder's address as set forth on the
Schedule of Investors to the Note and Warrant Purchase Agreement, and (ii) if to
the Company, at the address of its principal corporate offices (attention:
President), with a copy to such other address as a party may designate by ten
days advance written notice to the other party pursuant to the provisions above.
 
16.           "Market Stand-Off" Agreement.  Holder hereby agrees that, during
the period of duration specified by the Company and an underwriter of common
stock or other securities of the Company, following the effective date of a
registration statement of the Company filed under the Act, it shall not, to the
extent requested by the Company and such underwriter, directly or indirectly
sell, offer to sell, contract to sell (including, without limitation, any short
sale), grant any option to purchase or otherwise transfer or dispose of (other
than to donees who agree to be similarly bound) any securities of the Company
held by it at any time during such period except common stock included in such
registration.
 
Holder agrees to provide to the other underwriters of any public offering such
further agreements as such underwriter may reasonably request in connection with
this market stand-off agreement, provided that the terms of such agreements are
substantially consistent with the provisions of this Section 16.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of each Holder (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.
 

 
6

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, the obligations described in this Section 16
shall not apply to a registration relating solely to employee benefit plans on
Form S-1 or Form S-8 or similar forms which may be promulgated in the future, or
a registration relating solely to an SEC Rule 145 transaction.
 
17.           Governing Law.  This Warrant and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without regard to the conflicts of law
provisions of the State of Nevada or of any other state.
 
18.           Rights and Obligations Survive Exercise of Warrant.  Unless
otherwise provided herein, the rights and obligations of the Company, of the
holder of this Warrant and of the holder of the Shares issued upon exercise of
this Warrant, shall survive the exercise of this Warrant.
 
Issued this _____th day of November, 2015.
 

 

 
VISUALANT, INCORPORATED
 


 
Ronald P. Erickson
President and Chief Executive Officer

 
 
 
 
 
 
 
 
 
 
 

 
7

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
NOTICE OF EXERCISE


TO:
VISUALANT, INCORPORATED

 
[INSERT ADDRESS]
Attention: President

 
1.           The undersigned hereby elects to purchase __________ Shares of
Series A Preferred Stock pursuant to the terms of the attached Warrant.
 
2.           Method of Exercise (Please initial the applicable blank):
 
 
___
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 
 
___
The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 4 of the Warrant.

 
3.           Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:
 
_________________________________
(Name)
 
_________________________________
 
_________________________________
(Address)
 
4.           The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such shares and all representations and warranties of the undersigned set forth
in Section 10 of the attached Warrant (including Section 10 (e) thereof) are
true and correct as of the date hereof.
 

 
______________________________
(Signature)
     
______________________________
(Name)
   
______________________________
(Date)
______________________________
(Title)

 
 
 
A-1

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
FORM OF TRANSFER
(To be signed only upon transfer of Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of Common Stock of VISUALANT,
INCORPORATED  to which the attached Warrant relates, and appoints ______________
Attorney to transfer such right on the books of __________, with full power of
substitution in the premises.
 


 
Dated: ____________________

 


 

 
_______________________________________________
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
Address:    
____________________________________          
____________________________________          
____________________________________

 
 


 


 
Signed in the presence of:
 
 
 
______________________________


 
 
 
 
B-1

--------------------------------------------------------------------------------